·..,
              .   -                                                                                                                                                                            \'J ,01, -03
                                            HARRIS COUNTY DISTRitT COURT NO. 263

                                                                   CAUSE NO. 135S72.9-130518



     EDDIE JAMES JOHNSON                                                                                 §               IN THE JUDICIAL DISTRICT COURT

     vs                                        .:   ~-
                                                                                  ··          · ·..§ ,                     OF.-JiMR.RIS, COUNTY, TEXAS NO. 263
                                                                                                          .      ~\$St:.V                           :. , . . .

                                                                          ~0~
     THE STATE OF TEXASS

                                                                           .
                                                                          -o~,.
                                                                              a~·
                                  APPLICANT'S MOTION REQUESTING PERMISSION TO

                                  RESUBMIT HIS PRIOR 11.07 WRIT THAT WAS DEN-

                                  lED BASED ON AN INCORRECT APPLICATIOM.

     TO THE HONOABLE JUDGE OF SAID COURT COMES NOW:
                                       ·, .
         Eddie James Johnson,    presehtly incarcerated at the Mark                                                                                                                                                      w.      Stiles

     Unit             under     the·       care                    of       the,Te~~.s                        Department of Criminal Justice, and

     respe~tfully                req~est                  that this                          cq~ct.allow                              me       to,.~orrect                                     my prior 11.07

     application  so that I may properly. exh~~st my r~medies. Applicarit would
                                                                     ' :"
     also have the court· to reach his applic~tion on its merits.

                                                                                                       I.
                                                                     EXHAUSTION OF REMEDIES

                  Principle        that                  prisoner                        must normally exhaust all available state

     remedies             be fore -·--he. __ can ..a.pp) :L..t'l£ federal habeas relief serves to mini-
                                  .-" ...... -•. .. . .    ··~ ~   ':-·.. '• ... -. ~· . . -~. . . : :. . . . ·-~-"~· -;-~- . ~·;~.; . ._~=-;::~~--·:--:-~;~-. . . . -.. ~~~·-.
     rnize            friction       between federal and state systems o~ justice by allowing

     state             initial       opportunity                                   to pass upon and correct alleged viol.ations

     of prisonec's federal rights. 28                                                           u.s.c.                 § 2254(b, c). McKaskle v. Vela1

     104 s.ct.                736.·                                        PRAYER

      Appellant   prays   that   this   court    allows him to correct his prior

11.07 application so that his merits may be reached •




                  .,




                                                                            . ,_.>t
  I